Citation Nr: 0901119	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-19 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hair loss due to 
herbicide exposure.

5.  Entitlement to service connection for swelling of the 
lymph nodes due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In November 2007, the veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals during a 
hearing at the RO.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to 
herbicides.

2.  There is no medical evidence of record of that the 
veteran has been diagnosed as having hypertension or 
tinnitus.

3.  There is no medical evidence of record of that the 
veteran is experiencing hair loss and swelling of the lymph 
nodes, attributable in any way to service, to include 
exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, (2008).

3.  The criteria for service connection for hair loss have 
not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.655 (2008).

4.  The criteria for service connection for swelling of the 
lymph nodes have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by November 2003, October 2005, March 2006, 
May 2006, and September 2006 letters, with respect to the 
claims of entitlement to service connection.  The March 2006, 
May 2006, and September 2006 letters also indicated that in 
determining a disability rating, the RO considered evidence 
regarding nature and symptoms of the condition, severity and 
duration of the symptoms, and the impact of the condition and 
symptoms on employment.  The evidence that might support a 
claim for an increased rating was listed.  The veteran was 
told that ratings were assigned with regard to severity from 
0 percent to 100 percent, depending on the specific 
disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) clarified VA's notice 
obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the November 2003, October 2005, March 2006, May 2006, and 
September 2006 letters.  As such, the veteran was aware and 
effectively notified of information and evidence needed to 
substantiate and complete his claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

Because a preponderance of the evidence is against the claims 
of entitlement to service connection for hypertension, 
tinnitus, hair loss, and swelling of the lymph nodes, any 
potentially contested issue regarding a downstream element is 
rendered moot.  Again, the veteran is not prejudiced by the 
Board's consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in November 2003, prior to 
the adjudication of the matter in September 2004. 

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical and personnel 
records, private treatment records from John W. Garvy Jr., 
Lic. Ac., and a VA examination report dated in December 1976.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for hypertension, tinnitus, hair loss, and 
swelling of the lymph nodes.  Under the VCAA, an examination 
or medical opinion is considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but (1) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(2) establishes that the veteran suffered an event, injury, 
or disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4).   As the 
record contains no evidence of a current diagnosis of any of 
the aforementioned claimed disabilities, the Board finds that 
a VA examination is unnecessary.

Based on the foregoing, VA satisfied its duties to the 
veteran.

 Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases, including hypertension, become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm or greater with the 
diastolic blood pressure of less than 90mm.

Additionally, certain disorders associated with herbicide 
agent (Agent Orange) exposure in service are presumed to be 
service connected if they are manifested to a compensable 
degree within a specified time period.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

Veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).  The 
Secretary clarified that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam Era is not warranted for the 
following conditions: Hepatobiliary cancers, nasopharyngeal 
cancer, bone and joint cancer, breast cancer, cancers of the 
female reproductive system, urinary bladder cancer, renal 
cancer, testicular cancer, leukemia (other than CLL), 
abnormal sperm parameters and infertility, Parkinson's 
disease and parkinsonism, amyotrophic lateral sclerosis 
(ALS), chronic persistent peripheral neuropathy, lipid and 
lipoprotein disorders, gastrointestinal and digestive 
disease, immune system disorders, circulatory disorders, 
respiratory disorders (other than certain respiratory 
cancers), skin cancer, cognitive and neuropsychiatric 
effects, gastrointestinal tract tumors, brain tumors, light 
chain-associated (AL) amyloidosis, endometriosis, adverse 
effects on thyroid homeostasis, and any other condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
68 Fed. Reg. 27,630-41 (May 20, 2003).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the U.S. 
Court of Appeals for the Federal Circuit (Circuit Court) has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Analysis

The veteran asserts that he is currently experiencing 
hypertension that began during his period of service.  As to 
his claim for service connection for tinnitus, the veteran 
alleges that acoustic trauma experienced during combat 
resulted in ringing and bleeding from the ears.  As to his 
claim for service connection for hair loss and swelling of 
the lymph nodes, the veteran argues that they are due to in-
service herbicide exposure.  A review of the medical evidence 
of record, however, reveals that service connection is not 
warranted for hypertension, tinnitus, hair loss, or swelling 
of the lymph nodes because there is no evidence of a current 
disability.  Although, the veteran alleges that that he has 
been experiencing difficulties with the aforementioned 
disorders since service, his contention has not been 
corroborated by the probative evidence of record.

The veteran's personnel records demonstrate that he was 
stationed in Thailand from July 21, 1965, to December 23, 
1966, and he was stationed in Vietnam from April 20, 1968, to 
October 13, 1968.  His principal duty was listed as Morse 
Code Interpreter.  There is no indication in the record that 
the veteran engaged in combat.  

Additionally, the veteran's service medical records are 
silent as to complaints of, treatment for, or a diagnosis of 
hypertension, tinnitus, hair loss, or swelling of the lymph 
nodes.  Upon enlistment, in October 1964, the veteran's blood 
pressure was 126/80.  At that time, clinical evaluation of 
the head, face, neck, and scalp; ears and ear drums; heart 
and vascular system; and skin and lymphatics were within 
normal limits.  In July 1967, the veteran's blood pressure 
reading was 110/60.  Again, clinical evaluation of the head, 
face, neck, and scalp; ears and ear drums; heart and vascular 
system; and skin and lymphatics continued to be within normal 
limits.   In June 1968, the veteran's blood pressure was 
measured at 100/60 and he denied any history of ear trouble 
or high blood pressure.  Moreover, upon separation 
examination, in October 1968, clinical evaluation of the 
head, face, neck, and scalp; ears and ear drums; heart and 
vascular system; and skin and lymphatics was within normal 
limits.  At that time, his blood pressure was recorded at 
118/76 and the veteran specifically denied any history of ear 
trouble or high blood pressure.

Furthermore, the veteran has not submitted or informed VA of 
any post-service medical evidence showing treatment for or 
diagnoses of hypertension, tinnitus, hair loss, or swollen 
lymph nodes that are etiologically related in any way to his 
service.  A December 1973 post-service VA examination 
ascertained that physical evaluation of the head, face, and 
neck; lymphatic and hemic system; ears; and cardiovascular 
system was negative.  Additionally, his blood pressure 
reading was 136/60.  In September 2003, his blood pressure 
was 122/80.  Associated VA treatment records also demonstrate 
that the veteran denied any history of high blood pressure or 
ear problems.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.

Additional evidence in support of the veteran's service 
connection claims for hypertension, tinnitus, hair loss, and 
swollen lymph nodes is his own lay assertions.  As a lay 
person, however, the veteran is not competent to opine on 
medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide a medical opinion on this 
matter.  Since he is not a medical expert, any opinions 
expressed about the etiologies of the claimed disorders are 
not competent medical evidence of either causation or the 
time of onset.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Absent evidence of hypertension/high blood pressure, 
tinnitus, hair loss, or swollen lymph nodes, or any medical 
opinion linking any extant disorder to service, the Board 
finds that service connection is not warranted for any of 
these claimed disabilities.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for hair loss, to include 
as due to herbicide exposure, is denied.

Entitlement to service connection for swelling of the lymph 
nodes, to include as due to herbicide exposure, is denied.


REMAND

A review of the record reveals that additional evidentiary 
development is necessary.  In order for service connection to 
be awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If a veteran fails to demonstrate any one element, 
denial of service connection will result.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the provisions of 
38 C.F.R. § 4.125(a).  There must also be a link, established 
by medical evidence, between the veteran's current symptoms 
and an in-service stressor as well as credible supporting 
evidence that the claimed in-service stressor occurred.  38 
C.F.R. § 3.304(f).  The Board notes that under 38 C.F.R. 
§ 4.125(a), a diagnosis of a mental disorder, including PTSD, 
must conform to the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125.

In this case, VA treatment records reveal an initial 
psychiatric assessment of PTSD, in June 2004.  The veteran's 
current psychiatric symptomatology, however, has not been 
attributed to a corroborated in-service stressor.  The 
veteran alleges that his current PTSD is due to his duties 
while stationed in Vietnam.  While stationed in Vietnam with 
the Radio Research Unit out of Phu Bai in conjunction with 
the 101st Airborne Division, he reports that he was involved 
in field intelligence operations, combat, and prisoner 
interrogations.  A review of the veteran's service personnel 
and medical records corroborates that he was stationed in 
Vietnam from April 20, 1968, to October 13, 1968 and that he 
had access to highly classified material in the  defense 
information in the course of his duties with the Radio 
Research Unit.  

The veteran has submitted that on June 17, 1968, while 
stationed in Phu Bai, Vietnam, the camp sustained heavy 
mortar attacks.  On that day Private Michael Joseph Kennedy 
was killed and his best friend "Chief" severely injured his 
right arm.  The veteran has further alleged that the area 
continued to experience mortar attacks throughout the week 
while he was assigned to the 101st Airborne Division.  

The Board finds that the veteran has offered additional 
detail concerning his claimed stressor incidents.  On remand, 
the RO should undertake appropriate attempts to verify the 
claimed incidents, and, if appropriate, schedule the veteran 
for an examination.

Accordingly, the case is REMANDED for the following action:

1.   The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
each alleged in-service stressor, to 
include the dates (to within 60 days), 
locations, units involved, and, if 
involving combat, the names of casualties.  
Further, identifying information 
concerning any other involved individuals, 
including their names, ranks, and units of 
assignment should be requested from the 
veteran.  With any additional information 
provided by the veteran, and with the 
evidence already of record, the RO should 
prepare a summary of those alleged service 
stressors.  This summary must be prepared 
regardless whether the veteran provides an 
additional statement, as requested above.  
This summary and a copy of the veteran's 
DD 214 and other service personnel records 
should be sent to the U.S. Army and Joint 
Services Records Research Center.  The 
JSRRC should be provided with a copy of 
any information obtained above, and should 
be asked to provide any additional 
information that might corroborate the 
veteran's alleged stressors.

2.   After completing the above action, 
and if and only if the RO determines that 
one or more of the veteran's stressors has 
been verified, the veteran should be 
afforded a psychiatric examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  The 
RO must provide the examiner with the 
summary of any stressors described above.  
If PTSD is diagnosed, the examiner should 
identify the corroborated stressor(s) that 
caused that disorder.  If PTSD is not 
diagnosed, the examiner should specify 
which elements of the diagnostic criteria 
are absent.  The claims folder should be 
made available to the examiner for his 
review.

3.  The RO should then readjudicate the 
matter on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of the 
case, and provide the appellant and his 
representative an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


